Citation Nr: 0925793	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  07-10 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the lumbar spine. 

3.  Entitlement to a compensable initial rating for allergic 
rhinitis. 

4.  Entitlement to a compensable initial rating for erectile 
dysfunction. 

5.  Entitlement to a compensable initial rating for shin 
splints. 

6.  Entitlement to a compensable initial rating for a ventral 
hernia.  

7.  Entitlement to an initial rating in excess of 50 percent 
for major depressive disorder with psychotic features.   

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from May 2001 to June 2005 
and had duty prior thereto with the Air National Guard.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2006 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in St. Petersburg, Florida, (hereinafter 
RO).  

In February 2009, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).   

The claims for increased initial ratings for degenerative 
disc disease of the lumbar spine, allergic rhinitis, and shin 
splints are addressed in the REMAND portion of the decision 
below require additional development and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDINGS OF FACT

1.  Residuals of a ventral hernia are not shown to be so 
severe as to be not well supported by a belt under ordinary 
conditions or to result in weakening of the abdominal wall 
and the need for a supporting belt. 

2.  The Veteran withdrew his appeal with respect to the 
issues of entitlement to service connection for bilateral 
hearing loss and increased ratings for erectile dysfunction 
and major depressive disorder with psychotic features at the 
February 2009 hearing.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for a 
ventral hernia are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code (DC) 7339 
(2008).   

2.  The criteria for withdrawal of the substantive appeal by 
the Veteran with respect to the issues of service connection 
for bilateral hearing loss and increased ratings for erectile 
dysfunction and major depressive disorder with psychotic 
features have been met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, in a letter dated in May 2008, the RO advised the 
claimant of the information necessary to substantiate his 
claims for increased compensation.  He was also informed of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  While the Veteran was not provided 
with information regarding effective dates in the May 2008 
letter or any other notification letter, this error is not 
prejudicial to the Veteran as the adjudication below will not 
result in the grant of a benefit warranting the assignment of 
an effective date.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
The requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless.  The May 2008 letter was also compliant with 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), although the 
principles of this decision do not apply to such claims for 
increased ratings as the appeal of the initial rating 
assigned for a ventral hernia in the instant case because 
VA's VCAA notice obligations were satisfied with respect to 
this claim when the RO granted the Veteran's claim for 
service connection for a ventral hernia.  See Sutton v. 
Nicholson, 20 Vet. App. 419 (2006).  As such, the Board finds 
that the duty to notify has been satisfied.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service treatment records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes voluminous VA treatment records, including the 
recent reports of treatment discussed at the hearing which 
were received in April 2009, the Veteran's own statements and 
evidence he presented, and reports from a VA Compensation and 
Examination conducted in April 2006.  The reports from this 
examination contain sufficient clinical findings to determine 
the proper rating to be assigned for the Veteran's ventral 
hernia, and there is no need to schedule the Veteran for 
further examination to equitably adjudicate the claim for an 
increased rating for this condition.  See Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  

Thus, the Board finds that all necessary development has been 
accomplished with respect to the claim adjudicated below, and 
therefore appellate review may proceed on this issue without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim adjudicated 
herein that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim 
adjudicated below.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

II.  Legal Criteria/Analysis

A.  Increased Rating for Ventral Hernia

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where an increase in the disability rating is at issue, the 
present level of the Veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, the Board notes that the claim for an increased 
rating for a ventral hernia is based on the assignment of the 
initial rating for this condition following the initial award 
of service connection by rating action in May 2006.  The 
United States Court of Appeals for Veterans Claims (Court) 
held that the rule articulated in Francisco did not apply to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson v. West, 12 Vet. App. 119 (1999); See 
Hart v. Mansfield, 21 Vet App 505 (2007); Francisco, 7 Vet. 
App. at 58.  

Postoperative wounds of a ventral hernia that are healed and 
result in no disability, with the use of a belt not 
indicated, warrant a noncompensable rating.  Small ventral 
hernias not well supported by a belt under ordinary 
conditions, or a healed ventral hernia or post-operative 
wounds with weakening of abdominal wall and indication for a 
supporting belt warrants a 20 percent rating.  
38 C.F.R. § 4.114, DC 7339

The Veteran was diagnosed with a ventral hernia during 
service, and this condition was described at an April 2006 VA 
examination as being mild, involving no pain, and having no 
affect on work activities.  The examination of the abdomen at 
that time showed normoactive bowel sounds and there was no 
tenderness, rebounding, guarding, rigidity, masses or 
hepatosplenomegaly.  A small protrusion in the mid abdomen 
with valsalva was noted but there was no pain upon palpation 
of this region.  There is no indication in the reports from 
the April 2006 examination, or any other evidence of record, 
that residuals of a ventral hernia are so severe as to 
necessitate a supporting belt, and the Veteran himself 
testified at the February 2009 he does not utilize a 
supportive device for his hernia.  As such, the criteria for 
a 20 percent rating for a ventral hernia as listed above are 
simply not met for any time subsequent to the effective date 
of the initial rating, June 2, 2005.  See 38 C.F.R. §§ 3.400, 
4.114 (2008); DC 7339; Fenderson, supra.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  See Barringer v. Peak, 22 Vet App 242 (2008)  
The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996).  In this case, however, the schedular 
evaluation is not inadequate.  As indicated, a compensable 
rating is provided for certain manifestations of the 
Veteran's service-connected ventral hernia, but those 
manifestations are not present in this case.  Moreover, the 
Board finds no evidence of an exceptional disability picture, 
as the service-connected residuals have not shown functional 
limitation beyond that contemplated by the noncompensable 
rating currently assigned.  Accordingly, referral of this 
decision for extraschedular consideration is not indicated.  
B.  Withdrawn Claims 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
Veteran or by the authorized representative.  38 C.F.R. § 
20.204.  At the February 2009 hearing, the Veteran withdrew 
his appeal with respect to the issues of service connection 
for bilateral hearing loss and increased ratings for erectile 
dysfunction and major depressive disorder.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration with respect to these issues.  Accordingly, the 
Board does not have jurisdiction to review the appeal with 
respect to these issues and they are dismissed.


ORDER

Entitlement to a compensable initial rating for a ventral 
hernia is denied.  

The claim for service connection for bilateral hearing loss 
is dismissed. 

The claim for entitlement to an initial rating excess of 50 
percent for major depressive disorder with psychotic features 
is dismissed. 

The claim for entitlement to a compensable initial rating for 
erectile dysfunction is dismissed.  

REMAND

The Veteran has contended in written argument presented in 
March 2007 and sworn testimony that the VA Compensation and 
Pension examinations to asses the severity of his service 
connected back disability, rhinitis and shin splints did not 
accurately reflect the true severity of these conditions.  He 
also argued in March 2007 and at the hearing that these 
conditions have become worse since he was last afforded VA 
Compensation and Pension examinations of these conditions.  
As such, the Board concludes that VA Compensation and Pension 
examinations to assess the severity of the Veteran's back 
disability, rhinitis and shin splints are in order to comply 
with the duty to assist the Veteran.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (finding that 
fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of the 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded VA 
Compensation and Pension examinations to 
determine the current extent of the 
impairment resulting from his service-
connected back disability, rhinitis and 
shin splints. The claims files must be 
made available to and reviewed by each  
examiner in conjunction with the 
examination.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
special diagnostic tests that are deemed 
necessary for an accurate assessment must 
be conducted.  Any further indicated 
special studies must be conducted and all 
clinical findings reported in detail.  
The examiner must record pertinent 
medical complaints, symptoms, and 
clinical findings.

With respect to the back and shin 
splints, the examiner must state the 
range of motion of the back, ankles and 
knees, in degrees, noting the normal 
range of motion of the back, knee and 
ankle, determine whether there is 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected back disorder and shin 
splints expressed, if feasible, in terms 
of the degree of additional range of 
motion loss or favorable or unfavorable 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination; 
and express an opinion as to whether pain 
in the back, knees or ankles could 
significantly limit functional ability 
during flareups or during periods of 
repeated use, noting, if feasible, the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to pain on use or during flareups.  

With respect to the back, the total 
duration during the past 12 months of 
episodes of, if any, intervertebral disc 
syndrome that required bed rest 
prescribed by a physician and treatment 
by a physician should be noted.  

With respect to rhinitis, the examiner 
should state whether the condition is 
accompanied by polyps and the extent of 
any obstruction of nasal passages.  

Additionally, the examiners must provide 
an opinion as to whether the Veteran's 
complaints are consistent with the 
objective clinical findings, and whether 
the back disability, shin splints and 
rhinitis limits his ability to work, or 
affects his ability to obtain and 
maintain substantially gainful 
employment.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.

2.  The RO must notify the Veteran that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claims that have been 
remanded.  The consequences for failure 
to report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2008).  
In the event that the Veteran does not 
report for any of the aforementioned 
examinations, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.
  
3.  Thereafter, the claims that have been 
remanded must be readjudicated by the RO.  
If this readjudication does not result in 
a complete grant of all benefits sought 
by the Veteran in connection with these 
claims, the Veteran and his 
representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


